DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with the claim amendments have been fully considered and are not found persuasive.  
Applicant contends that the claim language “selectable maps comprising:” clarifies over the prior art; however, the examiner notes that the second maps are “selected from a group comprising” a plurality of maps, including activation/wave map, voltage map, etc.  The examiner is of the position that the maps shown in Fig. 7b meets the second maps, and the display in Fig. 7a meets the claimed first maps.  The examiner notes that the term selectable does not inherently include a step or element requiring selecting maps.  Rather, this section discusses the generation of a plurality of selectable maps.  Accordingly, if the prior art generates a first and second maps within the subgroups that are listed, the claims are still met.  Additionally, it is noted that the ECG map, and P wave maps meet the activation/wave map…and further that the term comprising is open ended; accordingly,  any maps which involve spatio-temporal manifestation would also meet the claimed limitations.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2013/0116681).
Regarding claim 9, Zhang discloses a system for determining target heart ablation regions, the system comprising: a plurality of sensors configured to detect a plurality of ECG signals each indicating electrical activity of a heart over time, each of the plurality of sensors configured to detect one of the ECG signals (e.g. ¶¶ 6); a processing device comprising one or more processors (e.g. ¶¶ 23) configured to: determine, for each of the plurality of ECG signals, a plurality of local activation times (LATs) occurring over time, each LAT indicating a time of electrical activation for an area the heart (e.g. ¶¶ 32-33 – where the P/Q/R/S/T/U waves are all indicating a time of 
Regarding claim 10, Zhang is directed at determining an ROI exhibiting conditions indicative of atrial fibrillation (e.g. ¶¶ 18).  
Regarding claim 11, Zhang generates mapping information for the one or more generated maps representing the electrical activity of the heart comprises generating driver mapping information indicating potential AF drivers of AF and perpetuator mapping information indicating potential AF perpetuators (e.g. Fig. 1, #51 & 45).
Regarding claim 12, the driver mapping information is generated according to time intervals between the LATs, information indicating earliness of the LATs and ratios 
Regarding claim 13, the perpetuator mapping information is generated according to fractionations of the ECG signals and conduction velocities of the ECG signals (e.g. ¶¶ 25).
Regarding claim 15, the processing device is further configured to generate the mapping information for the one or more generated maps representing the spatio-temporal manifestation of the conditions indicative of cardiac arrhythmia by generating: activation wave mapping information, via the LATs indicating activation waves of the ECG signals (see Fig. 1 – where the maps are projected based on real time data); conduction velocity mapping information, via the LATs, indicating conduction velocities of the ECG signals (e.g. ¶¶ 25); block mapping information, via the LATs, indicating areas of slowed or blocked conduction, fractionation mapping information indicating fractionated portions of the ECG signals,  and voltage information indicating voltages of the ECG signals (e.g. Fig. 1, #51, where the properties are linked to the specific mapped location).
Regarding claim 16, the plurality of ECG signals of Zhang comprise intra-cardiac electrocardiogram (IC ECG) signals of the heart acquired via a catheter (e.g. ¶¶ 16), and the processing device is further configured to determine whether to reposition the catheter based on an LAT quality of the IC ECG signals and a complexity of the IC ECG signals (e.g. ¶¶ 24).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792